Case: 21-60607     Document: 00516409675         Page: 1     Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 27, 2022
                                  No. 21-60607                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Phuc Huu Ta,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,
                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. 203 100 248


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Phuc Huu Ta, a native and citizen of Vietnam, petitions for review of
   the Board of Immigration Appeals’ (BIA) dismissing his appeal from a
   decision by the immigration judge (IJ) ordering his removal (fraudulent
   marriage) and denying his request for voluntary departure. He asserts he
   suffered substantial prejudice when the IJ violated his statutory, regulatory,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60607      Document: 00516409675          Page: 2   Date Filed: 07/27/2022




                                    No. 21-60607


   and due-process rights by admitting in evidence, and relying heavily on: his
   completed Form I-213 (record of deportable/inadmissible alien); a United
   States Customs and Immigration Services (USCIS) memorandum dated 15
   September 2014; and the testimony of his putative wife, Dathao Thai
   Nguyen.
          Ta has failed to raise and has thereby abandoned: any challenge to the
   BIA’s determination that his request for voluntary departure was waived; his
   assertions before the BIA that the IJ erred in admitting the submission of
   evidence offered by the Department of Homeland Security (DHS) and in
   finding him removable even considering the disputed evidence; and any
   contention challenging the admission of the USCIS memorandum based on
   its allegedly untimely submission by DHS. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003) (explaining challenges not raised and briefed
   considered abandoned).
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), questions of law are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012).
          Removal proceedings are not governed by the ordinary rules of
   evidence or the full range of constitutional protections. See Bouchikhi v.
   Holder, 676 F.3d 173, 180 (5th Cir. 2012) (explaining Federal Rules of
   Evidence not binding in removal proceedings); United States v. Benitez-
   Villafuerte, 186 F.3d 651, 657 (5th Cir. 1999) (noting “deportation hearing is
   a civil, not a criminal, action” and, therefore, constitutional protections
   afforded to defendant in criminal proceeding not available to petitioner).
   Nevertheless, “[t]he Fifth Amendment’s Due Process Clause protects
   individuals in removal proceedings” by requiring notice of the charges, a
   hearing before a tribunal, “and a fair opportunity to be heard”. Okpala v.




                                         2
Case: 21-60607       Document: 00516409675           Page: 3   Date Filed: 07/27/2022




                                      No. 21-60607


   Whitaker, 908 F.3d 965, 971 (5th Cir. 2018). “The test for admissibility of
   evidence in a [removal] proceeding is whether the evidence is probative and
   whether its use is fundamentally fair so as not to deprive the alien of due
   process of law”. Bustos-Torres v. I.N.S., 898 F.2d 1053, 1055 (5th Cir. 1990).
   “To prevail on a claim regarding an alleged denial of due process rights, an
   alien must make an initial showing of substantial prejudice”, which “requires
   an alien to make a prima facie showing that the alleged violation affected the
   outcome of the proceedings”. Okpala, 908 F.3d at 971. “Due process claims
   are reviewed de novo.” Arteaga-Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir.
   2020).
            Ta contends the IJ violated his due-process rights by taking on the role
   of an advocate and requiring Nguyen to testify even though the DHS had
   failed to file a witness list, in violation of Immigration Court Practice Manual
   § 3.1(d)(ii). Because the IJ retains authority to set and extend deadlines and
   to regulate the acceptance of evidence, any challenge to the admission of
   Nguyen’s testimony on regulatory grounds fails. See 8 C.F.R. § 1003.21(a)–
   (b); 8 C.F.R. § 1003.31(h). Furthermore, Ta has not established a due-
   process violation because he has failed to show it was fundamentally unfair to
   admit the clearly probative testimony of Nguyen, who was on Ta’s witness
   list and was present at the hearing.
            There is likewise no merit to Ta’s complaint that the IJ violated the
   immigration regulations and his due-process rights by admitting the Form I-
   213 and the memorandum without requiring their authentication, even
   though their weight was limited. Although the authentication of official
   records is required, see 8 C.F.R. § 1287.6(a), an IJ “may receive in evidence
   any oral or written statement that is material and relevant to any issue in the
   case previously made by the respondent or any other person during any
   investigation, examination, hearing, or trial”, 8 C.F.R. § 1240.7(a). Also,
   with respect to the regulatory challenge to admitting the Form I-213, Ta has



                                           3
Case: 21-60607     Document: 00516409675           Page: 4   Date Filed: 07/27/2022




                                    No. 21-60607


   failed to assert he suffered any resulting harm. See Cantu-Delgadillo v.
   Holder, 584 F.3d 682, 690 (5th Cir. 2009) (disregarding error as harmless
   where outcome would not have been different absent the error).
          Our court has rejected a due-process challenge to the admission of a
   Form I-213, inter alia, for the following reason: “Official INS documents
   have been admitted in deportation proceedings without being identified by
   the signer when the person to whom the document refers does not attempt
   to impeach the information in the document”. Bustos-Torres, 898 F.2d at
   1056. Ta has not identified any inaccurate information in the Form I-213,
   and, as discussed infra, he does not identify any incorrect information in the
   memorandum. Therefore, Ta fails to show the admission of either of these
   challenged documents was so fundamentally unfair as to constitute a due-
   process violation. See id. Moreover, regarding the Form I-213, Ta has not
   challenged the BIA’s implicit determination that he failed to show the
   requisite substantial prejudice. See Okpala, 908 F.3d at 971.
          Finally, there is no merit to Ta’s statutory and due-process challenges
   to the admission of the memorandum on the ground he lacked the
   opportunity to cross-examine its authors. An alien is statutorily entitled to
   “a reasonable opportunity” to cross-examine adverse witnesses. 8 U.S.C.
   § 1229a(b)(4)(B). “This court squarely holds that the use of affidavits from
   persons who are not available for cross-examination does not satisfy the
   constitutional test of fundamental fairness.” Olabanji v. I.N.S., 973 F.2d
   1232, 1234 (5th Cir. 1992) (citation omitted). The right to cross-examination,
   however, may not be asserted “to prevent the government from establishing
   uncontested facts”. Id. at 1234 n.1.
          Ta neither raises any factual dispute regarding the information from
   the memorandum on which the IJ relied nor challenges the BIA’s
   characterization that he failed to do so at the agency level. Because Ta has




                                          4
Case: 21-60607     Document: 00516409675           Page: 5   Date Filed: 07/27/2022




                                    No. 21-60607


   effectively abandoned any factual challenge to the memorandum, he has
   failed to show its admission, even without the opportunity for cross-
   examination, violated his statutory rights or was so fundamentally unfair as
   to constitute a due-process violation.
          DENIED.




                                            5